Citation Nr: 1418091	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-10 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware.  

The appellant's claim for entitlement to service connection for the cause of the Veteran's death was previously denied by final rating decisions in January 1999 and October 2002.  As will be discussed in detail below, the appellant contends the Veteran's death was caused by his mental health problems, to include posttraumatic stress disorder (PTSD), and the evidence of record indicates the Veteran's in-service stressor may have been a fear of terrorist or military activity.  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39, 843; see also 38 C.F.R. § 3.304(f)(3) (2013).  When there is an intervening change in the law or regulation which creates a new basis for entitlement to benefits, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously and finally denied, and may be reviewed on a de novo basis.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994).  The Board finds that reopening is not required as to the "fear of hostile military or terrorist activity" regulation.  As a result, service connection for the cause of the Veteran's death may be considered on a de novo basis.  See Spencer, 4 Vet. App. at 288-89.

Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate lists the Veteran's immediate cause of death as hepatorenal syndrome with metabolic acidosis and hyperkalemia, with an underlying cause of hepatitis C positive with liver cirrhosis.

Upon VA examination of the Veteran in March 1998, a diagnosis of PTSD was rendered.  The Veteran's service personnel records confirm he served in the Republic of Vietnam as a lineman, and the Veteran reported to the March 1998 VA examiner that he was regularly subjected to a great deal of incoming enemy artillery fire, and "at time he felt quite powerless to do anything about this."  As such, the evidence suggests the Veteran's PTSD may have been related to his active duty service, and the new VA regulation regarding the in-service stressor of "fear of hostile military or terrorist activity," 38 C.F.R. § 3.304(f)(3), is potentially applicable.  The evidence of record also indicates the Veteran may have had diagnoses of depression and anxiety.  See, e.g., October 1998 Northern Maine Medical Center discharge summary.

Based upon the evidence of record, it is clear that the Veteran's diagnosed chronic alcohol abuse caused or contributed to his cirrhosis.  The Veteran's diagnosed hepatitis C and history of polysubstance abuse may also have caused or contributed to his cirrhosis.  See, e.g., October 1998 Northern Maine Medical Center discharge summary.  However, it is unclear the extent to which the Veteran's chronic alcohol abuse, polysubstance abuse, hepatitis C, and/or cirrhosis could have been caused or aggravated by his PTSD.  

The appellant contends that the Veteran's mental health problems, to include PTSD, were caused by his service in the Republic of Vietnam, that he drank since his service in Vietnam to "block stuff out," and that his alcohol abuse caused his death.  See April 2012 substantive appeal; August 2009 notice of disagreement.  However, the evidence of record shows the Veteran did experience problems related to drinking during service, before his service in the Republic of Vietnam.  See, e.g., July 1971 Administrative Decision (noting the Veteran's report that he was charged with drunken driving and given an Article 15 while stationed in Germany in 1968).

The Board notes that substance abuse disorders are generally considered to be the result of willful misconduct on the part of the Veteran.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.301(a).  However, the United States Court of Appeals for the Federal Circuit has held that there may be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

The evidence of record indicates there are outstanding VA and private treatment records regarding the Veteran's mental health, alcohol abuse, and polysubstance abuse.  The record also indicates the Veteran received benefits from the Social Security Administration (SSA), possibly disability benefits related to his mental health disorders.  See May 1998 disability determination examination reports.  Accordingly, on remand the AOJ should obtain any pertinent outstanding treatment records, as well as SSA records, before a VA medical opinion is obtained.

As the evidence of record suggests the Veteran's acquired psychiatric disorders, to include PTSD, may have caused or contributed to his chronic alcohol abuse, polysubstance abuse, and/or hepatitis C, which in turn caused or contributed to his cirrhosis, on remand the AOJ should obtain an opinion from a VA psychologist or psychiatrist to opine as to the nature and etiology of the Veteran's acquired psychiatric disorders, to include PTSD, as well as the nature and etiology of his alcohol abuse and polysubstance abuse.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's records from SSA.  All obtained records should be associated with the claims file.

2. The AOJ should undertake appropriate development to obtain all outstanding treatment 

3. records pertinent to the Veteran's mental health, alcohol abuse, polysubstance abuse, and hepatitis C, to include from the Wilmington VAMC, Coatesville VAMC, Perry Point VAMC, and Christiana Hospital.  All obtained records should be associated with the claims file.

4. For items #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the appellant of the status of the records, and give the appellant the opportunity to obtain the records on her own.

5. After the above development has been completed, and after any records obtained have been associated with the claims file, a medical opinion should be requested from a VA psychiatrist or psychologist to determine the nature and etiology of the Veteran's acquired psychiatric disorders, to include PTSD, depression, and anxiety.  The claims file must be made available to and reviewed by the examiner providing the opinion.  The report must include a notation that this record review took place.  

After the record review, the VA mental health professional should offer his/her opinion with supporting rationale as to the following inquiries:

a)  Please identify with specificity any diagnosed acquired psychiatric disorder.

b)  For each acquired psychiatric disorder, is it at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service, to include a fear of hostile military or terrorist activity?  The examiner is to note the Veteran's reported stressor of being "subjected to a great deal of incoming enemy artillery on a regular basis" while serving in the Republic of Vietnam, and "at times he felt quite powerless to do anything about [it]."  See March 1998 VA examination report.  

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

c)  For each acquired psychiatric disorder, is it at least as likely as not (i.e. probability of 50 percent or greater) that such disability caused or permanently aggravated the Veteran's alcohol abuse and/or polysubstance abuse?  See October 1997 Coatesville VAMC Discharge Summary (diagnoses).

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran was competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the appellant with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



